 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDWahl Clipper CorporationandThe Employees of WahlClipper Corporation,by Attorneyand Agent, Wil-liam E. Arnold,Petitioner and International As-sociation of Machinists and Aerospace Workers andLocal 1988,AFL-CIO. Case 38-RD-49February 29, 1972DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERS FANNING,JENKINS, AND KENNEDYOn April 9, 1971, the Regional Director for Region13 issued a Decision and Direction of Election hereinfinding,inter alia,(1) that 29 former economic strikersplaced on a preferential hiring list have a reasonableexpectation of reinstatement during 1971 and (exceptfor 10 whom he permitted to cast challenged ballots)were eligible to vote and (2) that one Dean Bess is nota supervisor as defined in the Act and therefore in-cluded in the unit. In accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employer fileda request for review of the Regional Director's Decisionas it relates to finding (1), above, and the Union fileda request for review as to his finding (2), above, bothasserting that, in making the findings in question; hedeparted from officially reported precedent. The Na-tionalLabor Relations Board by telegraphic orderdated July 19, 1971, granted their requests for reviewand stayed the election pending decision on review.Thereafter, the Employer filed a brief on review.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe Employer's brief on review, and makes the follow-ing findings:'As found by the Regional Director, the Union hasformany years bargained for the requested unit ofproduction and maintenance employees at the Em-ploy_er's Sterling, Illinois, plant. On November 4, 1969,6 days after their most recent contract expired, theUnion commenced an economic strike in support of itsdemands for a new agreement in which all 98 unitemployees participated. The strike was settled on July17, 1970, when a new agreement was entered into. Theinstant petition was filed prior thereto, on June 20,1970.2Based on our review of the record, we hereby affirm the RegionalDirector's finding that Bess does not possess or exercise any of the super-visory indicia listed in Section 2(11) of the Act'The Union filed unfair labor practice charges, in Case 38-CA-953, onJune 15, 1970, which were dismissed on July 31, 1970 The dismissal wasappealed to the General Counsel on August 28, 1970. On December 23,1970, the General Counsel sustained the dismissal of the charges, and ahearing was scheduled in the instant proceeding for January 26, 1971195 NLRB No. 104During the course of the strike the Employer hiredreplacements, several of whom continued to be em-ployed after the conclusion of the strike. Under thestrike settlement, replaced strikers were placed on a"Replaced Status List," and thereafter all made uncon-ditional offers to return to work. Many of the individu-als on this list have been offered reemployment. How-ever, at the time of the hearing there were still 29former strikers on the list. Their eligibility to vote is indispute.The Regional Director concluded that the 29 formerstrikers who have not yet been offered reinstatementwere eligible to vote "as a class." He noted that undertheLaidlawdoctrine,' economic strikers uncondition-ally applying for reinstatement at a time when theirpositions have been filled by permanent replacementsremain employees and, as such, are entitled to full rein-statement upon the departure of replacements unlesssaid employees have acquired regular and substantiallyequivalent employment elsewhere. Further, he addedthat inPioneer Flour Mills'the Board held that Section9(c)(3) dealing with the eligibility of voters requires theinclusion of economic strikers in determining majoritystatus in an 8(a)(5) proceeding, and he pointed to thefact that there, as here, the strike did not last 12 monthsand unconditional offers to return to work had beenmade. On the basis of these decisions, the RegionalDirector concluded that former strikers placed on apreferential hiring list would be eligible to vote as theyhad a reasonable expectation of reinstatement during1971. However, he permitted 10 of the 29 former strik-ers to vote only under the challenge procedure becauseof factual issues raised as to whether they had obtainedsubstantially equivalent employment elsewhere orabandoned their right to reinstatement.The Employer in its request for review contends thatSection 9(c)(3) of the Act clearly precludes a findingthat replaced strikers are eligible to vote in an electionwhich is conducted after an economic strike has ter-minated or in the alternative where the election is heldmore than 12 months after the commencement of thestrike.Eligibility of replaced economic strikers to vote in aBoard-conducted election is governed by Section9(c)(3), as amended in 1959.. The amended provision,which changed the Taft-Hartley total prohibitionagainst eligibility for replaced economic strikers, statesas follows:Employees engaged in an economic strike who arenot entitled to reinstatement shall be eligible tovote under such regulations as the Board shall findare consistent with the purposes and provisions ofThe Laidlaw Corporation,171 NLRB No. 175°174 NLRB 1202 WAHL CLIPPER CORPORATION635thisAct in any election conducted within twelvemonths after the commencement of the strike.The legislative history of this provision shows that itwas adopted as a compromise measure. Various modifi-cations of the Taft-Hartley total prohibition had beenproposed in both Houses. The ultimate compromisewas described in various ways by various members ofthe Congress. Although, as pointed out by our dissent-ing colleague, Senator Kennedy at one point referred tothe compromise as guaranteeing strikers the right tovote "for at least a year after the strike begins,"5 muchof the legislative history indicates that his view was notthe view of the Congress as a whole.For example, the resolution instructing the Senateconferees adopted on August 28, 1959, in the Senatedescribed the compromise as follows (105 Congres-sional Record 15906):The proposal follows the Goldwater bill and theAdministration's recommendations, except thateconomic strikers would not be permitted to voteafter 1 year.Note the flat 1-year limitation in that statement.Even more specific was Representative Griffin's de-scription of the conference agreement on this compro-mise,in which he stated (105 Congressional Record,Appendix, September 9 and 10, 1959, p. A7915):Section 702 relaxes the present ban on voting byeconomic strikers in representation elections. Twolimitations are imposed: First, economic strikersare not to be eligible to vote after 12 months fromthe commencementof the strike; and second, theyshall be eligible prior to that time only in accord-ance with regulations established by the Boardconsistent with the purposes of the act. In otherwords, a maximum length of time is establishedbut the Board may limit the right by regulationsconsistent with the purposes of the act.Similarly, Representative Barden described the com-promise as follows (105 Congressional Record, Appen-dix, p. A8061):It is important to note that section 702 does notgive employees engaged in an economic strike whoare not entitled to reinstatement an unqualifiedright to vote. Rather, this section provides thatthey shall be eligible to vote only under such regu-lations as the Board shall find are consistent withthe purposes and provisions of this act and thenonly if the election is conducted within 12 monthsafter the commencement of the strike.'Senator Douglas, following the lead of Senator Kennedy, also describedthe compromise as permitting economic strikers to vote "for at least 12months after the strike begins." (105 Congressional Record, Appendix, pA8373.)The legislative history, therefore, while not defini-tive,- lends considerable support to the view that the12-month limitation was established as. a maximumperiod of voting eligibility for economic strikers. Fur-thermore, while the reference in the provision to em-ployees "who are not entitled to reinstatement" at firstblush seems to qualify the limitation (as the RegionalDirector and our dissenting colleague state),itmust beborne in mind that neither theLaidlawBoard decisionnor the Supreme Court's decision inN.L.R.B. v. Fleet-wood Trailer,389 U.S. 375 (1967), had been handeddown at the time of this 1959 amendment. A review ofthe congressional ,debates strongly indicates that Con-gress at that time was under the impression that astriking employee who had been replaced had no re-maining job rights or any entitlement to reinstatementwhere the strike was economic in character. Thus, thereference to employees "not entitled to reinstatement"was not necessarily intended to qualify the limitation,but more probably was intended only as a further de-scription of economic strikers, to distinguish them fromunfair labor practice strikers. For example, witness thefollowing exchange in the course of a debate on thissection of the Act between Senator Javits and SenatorCase on April 21, 1959 (105 Congressional Record, p.5731):MR. CASE of South Dakota. Will the Senatordefine what he means by economic strikers?MR. JAVITS. I will. Economic strikers are thestrikers who engage in a strike which is for unionorganization, or which is for better terms and con-ditions or in connection with negotiation of a newunion contract when the previous contract hasexpired. This does not refer to a striker who, be-cause of unfair labor practices on the part of theemployer,is entitled by law to reinstatement.[Em-phasis supplied.]That is what I mean by an economic strike.But if the legislative history be regarded as inconclu-sive, we would still be left with the factual and practicalquestion of the extent of the genuine interests of re-placed economic strikers in the issues which will bedetermined in the election. It was, of course, a recogni-tion of the speculative nature of such interests whichled the Congress in the first instance to adopt the 12-month statutory limitation. As Senator Lausche in-quired in the early stages of the debate (105 Congres-sional Record, p. 5731, April 21, 1959):Has the Senator from New York given any con-sideration to what the situation would be when theeconomic strikers had been away from their work,let us say, for a year and had been replaced by newworkers? How could the question ever be resolvedwith regard to who should be the bargaining agentfor the workers? On the one hand we would havethose who had taken the place of the economic 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers, and on the other hand we would have theeconomic strikers. How would the question be re-solved, and how long would the economic strikerbe vested with the right to vote on an equal basiswith the worker?Our dissenting colleague would have us view re-placed strikers in a manner similar to laid-off em-ployees as to whom we either permit or deny votingeligibility on an analysis of whether or not such personshave "a reasonable expectancy of reemployment withinthe foreseeable future." Even assuming that the statuteleaves us some discretion to apply such a test-i.e.,reasonable expectancy-it seems to us that the parallelwith laid-off employees is not entirely apt. The contin-gencies -prerequisite to reemployment for economicstrikers are considerable, for the replaced economicstrikermust await snot merely an improvement in thebusiness of his employer but also the termination ofemployment of his replacement-an event the timing ofwhich is highly speculative if, indeed, it is to occur atall.Consequently, it seems to us the most reasonablecourse, as well as the most reasonable interpretation ofthe statutory language, is 'to hold that replaced strikersare not eligible to vote in an election held more than 12months after the commencement of an economic strike.Since the election directed herein will be conductedmore than a year from the commencement of the eco-nomic strike, we find that only those replaced formereconomic strikers who are actually reinstated by theeligibility date of the election shall be entitled to vote.Accordingly, the case is remanded to the RegionalDirector for the purpose of conducting an election pur-suant to his Decision and Direction of Election, asmodified herein, except that the eligibility payrollperiod shall be that immediately preceding the date ofissuance.'MEMBER FANNING, dissenting:The right to vote in this decertification election ishere denied to former economic strikers who have areasonable expectation of reinstatement in the near fu-ture.My colleagues do this simply because the electionis being held more than a year after commencement ofthe strike. The strike lasted some 8 months; all strikersIn order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote; allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc, 156 NLRB 1236;NL.R.B. vWyman-Gordon Co,394 U S 759.Accordingly, it is hereby directed that a corrected election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 13 within'7 daysof the date of this Decision on Review. The Regional Director shall makethe list available to all parties to the election No extension of time to filethis list shall be granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filedwere then put on a "Replaced Status List" incident toending- the strike; all sought unconditional reinstate-ment; many have been reinstated and are eligible tovote; some declined reinstatement and presumablyhave been removed from the list; 29 were still on the listwhen the election was directed and, based on recordevidence, were found by the Regional Director eligibleto- vote as a class; 19 were specifically found to have areasonable expectation of reinstatement in 1971; and 10were to vote subject to challenge.7My colleagues read Section 9(c)(3) as denying votingrights to "replaced former economic strikers" after 12months from the date the strike commenced eventhough they have a reasonable expectancy of reemploy-ment in the near future. They seem preoccupied withthe time limit, though that was a clear grant of benefitto strikers with no reinstatement rights at all.' Theygive no weight to the precondition spelled out in thestatutory section that the employees meant to beaffected are those "engaged in an economic,strike whoare not entitled to reinstatement," and they deprecatethe necessary impact of important recent pronounce-ments by the courts and the Board which-althoughnot dealing specifically with voting rights-have signifi-In effect the Regional Director treated these not yet reemployed formerstrikers just as the Board has long treated temporarily', laid-off employeesThose who have "a reasonable prospect'of recall in the near or foreseeablefuture" are entitled to vote while in laid-off status. SeeHamilton WatchCompany,118 NLRB 591, 594, where the Board distinguished betweengroups of employees laid off in 1956 and 1957 whose' prospects of recallwere, according to the employer, great as,to the 1957 group but limited asto the earlier group whose work was of a type no longer being, done See alsoNoblett-Sparks industries, Inc.,64 NLRB 1501, 1504, where employees laidoff at the end of the war were deemed temporarily laid off because theywould be reemployed after reconversion and were eligible to vote.The conference bill was referred to as follows by then Senator Kennedy.Economic strikers. The conferees adopted the substance of the provi-sions of the Senate bill reversing the Taft-Hartley rule that economicstrikers who have been replaced should not vote in an NLRB electionThis is a highly important change, for the Taft Hartley prohibition had,in the words of the President of the United States, opened the door tounion-busting practices.The House bill contained a provision on this, but it'provided thateconomic strikers would not have the right to vote if the issue ofrecognition had been raised before the strike began..We guaranteethem the right to vote for at least a year after the strike begins [See 105Congressional Record 16414, September 3, 1959.]IBy this quotation I emphasize the grant of a voting benefit,notthe words"at least." I have no difficulty with the proposition that the legislative historylends support to the view that the 12-month limitation! was established asa maximum period of eligibility to vote for economic strikers, but I construethe limitation as applying to those who continue on strike for more than ayear and are still on strike at the time the election is held In this regard Iwould also quote from Representative Barden, using the balance of theparagraph immediately before the quotation of my, colleagues, which reads-Section 702 only restores the law with respect to voting of economicstrikers to what it was prior to the enactment of the National LaborRelations Act of 1947, as amended, with the qualification, however,that after the expiration of 12 months after the commencement of thestrike, economic strikers not eligible for reinstatement, would lose suchright to vote as they may have had prior to the expiration of such12-month period Prior to 1947, the Board sometimes permitted eitherthe strikers, the replacements, or both the strikers and replacements tovote depending upon all the circumstances:[105 CongressionalRecord, Appendix, p A8061] WAHL CLIPPER CORPORATION637cantly clarified the reinstatement rights of employeeswho have abandoned an economic strike.The groundwork for improved reinstatement rightsfor economic strikers was laid by the Supreme Court inN.L.R.B. v. Fleetwood Trailer Co., Inc.,389 U.S. 375.9In that case, in 1967, the Court vacated a decision ofthe Court of Appeals for the Ninth Circuit that de-clined to enforce a Board order on the premise that theright of economic strikers to jobs must be judged as ofthe date they apply for reinstatement. The SupremeCourt emphasized the continuing employee status ofstrikers under Section 2(3) of the Act, where they havenot obtained regular and substantially equivalent em-ployment, and concluded that the basic right to jobs"cannot depend upon job availability as of the momentwhen applications are filed." The following year theBoard issuedLaidlaw Corporation,171NLRB No.175, a unanimous decision enforced in 414 F.2d 99,(C.A. 7), cert. denied 397 U.S. 920, holding as follows:... economic strikers who unconditionally applyfor reinstatement at a time when their positionsare filled by permanent replacements: (1) remainemployees; (2) are entitled to full reinstatementupon the departure of replacements unless theyhave in the meantime acquired regular and sub-stantially equivalent employment, or the employercan sustain his burden of proof that the failure tooffer full reinstatement was for legitimate and sub-stantial business reasons ....The effect of these pronouncements necessarily dimin-ishes the number of strikers who arenotentitled toreinstatement within the meaning of Section 9(c)(3).The time limitation applies only if the strikers fit thedefinition of coverage, which is explicit. How can re-placed former strikers who have requested reinstate-ment and been put on a preferential recall list be saidto be "not entitled to reinstatement"? The statute andits 1-year limitation on voting rights does not purportto apply to them. In the circumstances it is eminentlyappropriate to treat these former strikers who areawaiting reinstatement in a manner similar to laid-offemployees-as the Regional Director did-and permitto vote without challenge those with a reasonable ex-pectancy of reinstatement within the foreseeable fu-ture.10'InFleetwoodthe denial of jobs to six former strikers was based on a lackof job openings as of that date, a temporary condition which, as the Boardfound in affirming the Trial Examiner, "the Respondent knew would changeand intended to change," 153 NLRB 425, 427, distinguishing on its factsBrown and Root,Inc.,132 NLRB 486, 493-494 The Board there deniedbackpay, finding no duty on the employer to seek out or prefer formerstrikers for jobs which opened up after their application because undercompany practice no applicants for employment were placed on a list andnotified when vacancies became available and the economic strikers inquestion eventually were reinstated or declined reinstatement10The court of appeals inFleetwoodrejected the legal contention thateconomic strikers with a reasonable expectation of recall in the foreseeablefuture remained employees just as laid-off employees do. The court notedMy colleagues place economic strikers who havesought reinstatement a cut above a new job applicant,subject to recall before an employer may hire a stran-ger, but required to achieve actual reinstatement withinthe statutory year or at least by the election eligibilitydate if they are to vote." Reading the legislative historyas providing that economic strikers have a flat 1-yearlimitation on voting even though the strike has lastedless than a year and the strikers by requesting reinstate-ment have becomeformereconomic strikers, and read-ing the statutory "who are not entitled, to `reinstate-ment" qualification as totally unaffected by subsequentSupreme Court developments in the area of reinstate-ment, my colleagues question the genuine interests ofreplaced economic strikers in election issues. Surelythis begs the question. The Board has before it a recordspecifically showing a reasonable prospect of recall inthe foreseeable future for these former strikers based,in this case, on normal company turnover. A laid-offemployee probably would have the same prospect ofrecall.How then can it be said that the interest in theelection result differs between a laid-off employee anda former striker? My colleagues muster a difference byrelying on the necessity for the departure of replace-ments, surely an argument of limited applicability inthis age of accelerated automation and diminishing spe-cific skills. In those few cases where the identity ofdeparting replacements rather than their total numberis in issue, the prospect of recall can be examined in thatcontext. To dismiss theFleetwoodandLaidlawrightsof economic strikers under the guise of reasonablenessis, in my opinion, tantamount to the Board's acting inan irresponsible manner.that it had no knowledge of the Board using this test in the economic strikercontext and was not itself inclined to do so. It saw no reason for applyingthe "theory that employees who are quite certain to be recalled should begiven a voice in selecting the bargaining agent who will represent them" ina situation where the question is not one of voting rights but of whether anemployer had committed an unfair labor practice by failing to reinstateeconomic strikersN.L.R B. v. Fleetwood366 F.2d 126, 129 (C A. 9) TheSupreme Court in turn vacated the decision of the court of appeals, empha-sizing the continuing employee status under Sec 2(3) of economic strikerswho seek reinstatement following a strike. Concurring Justices Harlan andStewart also emphasized this continuing employee status.389 U.S 375, 382.Of course those strikers who are reemployed before the eligibility datefor this election have the right to vote even though they are reinstated morethan 12 months after the commencement of their strike. Section 9(c)(3) inno way affects their right to vote, they vote because of their current employ-ment status. By the same token, those strikers who have not yet beenreemployed by that date but who havea reasonableexpectancy of reemploy-ment in the near future are entitled to vote under well-established Boardrules relating to employees with such employment expectations See fn. 7above Although Sec 9(c)(3) does not give them the right to vote, it clearlydoes not cut off their right to vote. The Regional Director's formula-patterned after the well-established rules for laid-off employees-surely cre-ates no "vested job interest in perpetuity" as one employer has suggested.SeeLaidlaw Corporation v. N.L.R.B.,414 F.2d 99 (C.A 7); cert denied 397U S. 920. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDObviously my colleagues do not really see theseformer economic strikers as employees entitled to fullreinstatement upon departure of replacements despitethe "long shadows" cast byFleetwood, Laidlaw, Ameri-can Machinery,andPioneerFlour'2-shadows furtherlengthened by recent decisions of the U.S. Courts ofiiAmericanMachinery Corporation,174 NLRB 130, enfd 424 F 2d1321 (C'A. 5), where the employer urged the difficultyof seekingout strik-ers monthsor years aftertheir application for reinstatementand the courtof appealsobservedthat "a concerned employer will find means tocope withthis burden," possibly byestablishing a "reasonable" time during whichstrikers' applicationswould be considered current;Pioneer Flour Mills174NLRB 1202, enfd. 427 F 2d 983 (C.A. 5), cert. denied 400 U S 942, wherethe court ofappeals notedthat the Board hadseen fit to reverse earlier policyof not includingreplaced economic strikers in the bargaining unit whenmajority status was questioned and, basedonFleetwood, LaidlawandAmericanMachinery,declared thepresent stateof law to be "that perma-nently replacedstrikers retain an expectationof futureemployment untilthey havesurrendered their interestsThus, it isappropriate to include themin the bargaining unit."Appeals for the Tenth and Sixth Circuits.", I see nosupport in reason or precedent for their interpretationof Section 9(c)(3). The Regional Director has foundthese replaced economic strikers to have a reasonableexpectation of such reinstatement by a date certain. Iwould affirm him.Although the "long shadows"reference toFleetwoodandLaidlaw,ap-pearing in theAmericanMachineryandPioneer Flouropinionsof the Courtof Appealsfor the Fifth Circuit,occurs in the context of an administrativeagency's power to change law by adjudication rather than rule, those longshadows surely presage a changed policy with respect to voting rights prob-lems, as in the instant case13SeeN.L.R.B. v. Johnson Sheet Metal,Inc, 442 F.2d1056(C.A 10).See alsoN.L.R.B. v Hartmann Luggage Company,453 F 2d 178 (C A 6),where the court interpreted Sec 9(c)(3) as a grant of "additional" rightsunrelated to the employee status'of strikers who were seeking reinstatementafter being on strike for more than a year.The courtalso agreed with thosecourts of appeals that have recognizedthe Laidlaw,principle,and it foundno merit in a contention that an employer is entitled to distinguish between"position made available by expanding production and those made availableby resignation "